 


109 HRES 1074 IH: Expressing the sense of the House of Representatives that State and local governments should be supported for taking actions to discourage illegal immigration and that legislation should be enacted to ease the burden on State and local governments for taking such actions.
U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 1074 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2006 
Mr. Poe (for himself, Mr. Hostettler, Mr. Akin, Mrs. Myrick, Mr. McHenry, Mr. Gohmert, Mr. Burton of Indiana, Mr. Wamp, Mr. Gutknecht, Mrs. Blackburn, Mr. Marchant, Mr. Jones of North Carolina, Mr. McCotter, Mr. Tancredo, Mr. Feeney, Mr. Istook, Mr. Bishop of Georgia, Mr. Goode, Mr. Gordon, Mr. Garrett of New Jersey, and Mr. Hunter) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Expressing the sense of the House of Representatives that State and local governments should be supported for taking actions to discourage illegal immigration and that legislation should be enacted to ease the burden on State and local governments for taking such actions. 
 
 
Whereas the Federal Government has failed to take adequate measures to curb illegal immigration; 
Whereas the failure by the Federal Government to curb illegal immigration has placed, and continues to place, a substantial burden on State and local government agencies to address illegal immigration; 
Whereas many State and local government agencies have worked actively to discourage illegal immigration and to assist in the enforcement of our Nation’s immigration laws; 
Whereas such actions and assistance have come at great expense to State and local governments; 
Whereas numerous State legislatures, such as those in Arizona, Colorado, Georgia, Mississippi, and Virginia, have introduced legislation to enhance the ability of State and local agencies to discourage illegal immigration and to ease the burden placed on the States; 
Whereas numerous local governments, such as those in Hazelton, Pennsylvania, Palm Bay County, Florida, Riverside, New Jersey, Riverside, California, and Suffolk County, New York, have introduced ordinances to enhance the ability of local governments to discourage illegal immigration and to ease the burden placed on local governments; and 
Whereas State and local governments continue to be confronted with the issue of illegal immigration without the prospect of immediate relief from the Federal Government: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)State and local government agencies should be supported for taking actions to discourage illegal immigration; and 
(2)the United States Congress should quickly pass comprehensive border security and enforcement legislation in order to ease the burden on State and local government agencies.  
 
